DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 6, and 10,11, and 13 is allowable
The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to a method for driving a display device that correct the deterioration of a transistor and a light emitting element of the display device using a regression model which is a Kalman filter. 
Each independent claim identifies the uniquely distinct features:
With respect to claim 1, 
	an arithmetic circuitry electronically connected to the frame memory,
	 the method comprising the steps of: 
	supplying a first observation signal and a second observation signal to the 
arithmetic circuitry;  
	updating a forecast error parameter in the arithmetic circuitry by using the first observation signal and the second observation signal in accordance with a regression model;  
	updating an output parameter in the arithmetic circuitry by using the forecast error parameter in accordance with the regression model;  
	generating a second image signal in the arithmetic circuitry from a first image signal supplied from the frame memory by using the output parameter;  	
	supplying the second image signal to the pixel, wherein the regression model is a Kalman filter, wherein the first observation signal is a third image signal supplied from the frame memory, and 
	wherein the second observation signal is a first value of current flowing through one of the light-emitting element and the transistor or a first value of voltage converted 
from the first value of current. 

In reference to claim 11
supplying a first observation signal, a second observation signal, a third observation signal, and a fourth observation signal to the arithmetic circuitry;
updating a forecast error parameter in the arithmetic circuitry by using the first observation signal, the second observation signal, the third observation signal, and the fourth observation signal in accordance with a regression model;
updating an output parameter in the arithmetic circuitry by using the forecast error parameter in accordance with the regression model;
generating a second image signal in the arithmetic circuitry from a first image signal supplied from the frame memory by using the output parameter; and
supplying the second image signal to the pixel,
wherein the regression model is a Kalman filter,
wherein the first observation signal is a third image signal supplied from the frame memory,
wherein the second observation signal is a first value of current flowing through one of the light-emitting element and the transistor or a first value of voltage converted from the first value of current,
wherein the third observation signal is a second value of current flowing through the monitoring transistor or a second value of voltage converted from the second value of current, and
wherein the fourth observation signal is a third value of current flowing through the monitoring light-emitting element or a third value of voltage converted from the third value of current.

	The closest prior arts of:
	Maeyama (U.S. Patent No. 10,354,586) discloses display device comprising a pixel a method to correct an image signal based on predicted degradation value modify by modification processing section (30) in Fig. 1 and 11 so that a change in light emitting current Ids is detected by detecting resistor (71), a current detector (32) for detecting of the light emission current Ids (col. 2, lines 5-10, col. 16, lines 37-45; and col. 17, lines 35-50);  Maeyama further discloses using a dummy pixels (16 and 17 of Fig. 1) outside the pixel display region (15) to detect the degradation of a transistor that drives the light transmission section so that correction processing is performed with use of the modified predicted degradation value, luminance degradation included in the degradation in the transistor characteristic is allowed to be corrected (col. 2, lines 40-47). Luminance degradation amount and gray scale degradation amount are allowed to be calculated with the use of a regression operation (col. 12, lines 15-25).
	Nakamura (US 20130249965) discloses in Fig. 1 a display panel with display region (12) with display pixels 13, and a non-display region (15) with dummy pixels 16 and 18.  Signal voltage with different magnitudes are applied to the dummy pixels in the non-display region so that the current deterioration ratio of each of the display pixel may by predicted (paragraph [11]).
 However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.

	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Park et al. (US 2016/0140895) discloses a method for compensating for degradation of a pixel in Fig. 1 for correcting stress values by correcting each accumulated block stress values of adjacent pixel blocks and corrected the input image based on the corrected stress values (paragraphs [50-52]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692